United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.W., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-427
Issued: November 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2008 appellant, through counsel, filed a timely appeal of a March 26,
2008 merit decision of the Office of Workers’ Compensation Programs granting a schedule
award for the left lower extremity and November 7, 2008 nonmerit decision denying his request
for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case
ISSUES
The issues are: (1) whether appellant has more than eight percent impairment of the left
lower extremity, for which he received a schedule award; and (2) whether the Office properly
denied appellant’s request for a merit review pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On June 28, 1995 appellant, then a 39-year-old rubber worker, injured his low back when
he bent over to lift a T-156 track.1 The Office accepted the claim for a herniated lumbar disc and
authorized surgery for a L4-5 laminectomy and discectomy, which was performed on
January 5, 1996.2 By letter dated December 15, 1997, it placed appellant on the periodic rolls for
temporary total disability. Appellant subsequently accepted a limited-duty job offer as a clerk
and returned to work on February 20, 2007.3
On May 2, 2007 appellant requested a schedule award for impairment to his back and left
leg.
In a July 7, 2007 report, Dr. William Rutledge, a treating physician, diagnosed herniated
lumbar nucleus pulposus, left leg radiculopathy and lumbar degenerative joint disease. He
determined that appellant had a 28 percent whole person impairment of his back with right leg
symptoms. Dr. Rutledge noted that appellant had minimal lumbar range of motion with
decreased sensation and loss of reflexes in the left leg with significant radicular symptoms.
On October 31, 2007 Dr. Rutledge restated the diagnoses. He reported that appellant had
bilateral toes numbness and tingling with lumbar pain radiating into the left leg and gluteal
regions. Appellant reached maximum medical improvement as of February 2007. Dr. Rutledge
concluded that appellant’s lumbar injury caused significant lower extremity sensory and motor
impairments. Using Table 17-37, page 552 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment, fifth edition, he rated appellant as having 42 percent right
lower extremity impairment based upon the peroneal nerve motor deficit and 5 percent
impairment sensory deficit. Appellant had a 12 percent left lower extremity impairment due to
the sciatic nerve sensory impairment and a 5 percent impairment due to sensory deficits of the
lateral sural distribution resulting in a total left lower extremity impairment of 17 percent. Using
the Combined Values Chart, Dr. Rutledge concluded that appellant had total lower extremity
impairment of 56 percent.
On December 14, 2007 Dr. R. Meador, an Office medical adviser, recommended referral
of appellant to a physician familiar with the A.M.A., Guides. He found that Dr. Rutledge did not
provide impairment ratings that conformed to the A.M.A., Guides. The October 31, 2007
impairment rating, inappropriately based appellant’s impairment rating on the peripheral nerves
rather than specific nerve roots while the July 7, 2007 report based impairment on the lumbar
spine.

1

The Office assigned file number xxxxxx848. The record contains evidence that on May 2, 1986 appellant
strained his lower back while in the performance of duty. The Office accepted the claim for a lumbosacral strain
and assigned file number xxxxxx321.
2

Appellant was terminated by the employing establishment effective April 27, 1997 due to inability to perform
his work duties.
3

On May 1, 2007 the Office issued a loss of wage-earning capacity decision based on his actual earnings as a
modified clerk.

2

In a February 14, 2008 report, Dr. Robert Holladay, IV, a second opinion Board-certified
orthopedic surgeon, reviewed the medical evidence, statement of accepted facts and physical
examination. He found that appellant had an eight percent left lower extremity impairment.
Physical examination revealed some motor weakness and decreased sensation in the S-1 nerve
distribution. Dr. Holladay used Table 15-18, page 424 to note a maximum impairment of five
percent sensory loss of the S-1 nerve. He advised that appellant had a Grade 3 (30 percent)
sensory deficit using Table 15-16, page 424. Dr. Holladay then multiplied 30 percent by
5 percent to total 1.5 percent sensory loss, which was rounded up to 2 percent. As to the L-5
nerve root, he noted a maximum of 37 percent for loss of motor strength under Table 15-18.
Using Table 15-16 Dr. Holladay classified appellant as Grade 4 (15 percent) motor deficit. He
multiplied the 15 percent grade by the 37 percent maximum motor loss to total a 5.55 percent
impairment, which he rounded up to 6 percent impairment. Dr. Holladay used the Combined
Values Chart to determine if appellant had a total lower extremity impairment of eight percent.
On March 13, 2008 Dr. H. Mobley, an Office medical adviser reviewed Dr. Holladay’s
report and agreed with his eight percent impairment rating for the left lower extremity.
By decision dated March 26, 2008, the Office granted a schedule award for eight percent
impairment to the left lower extremity.
On October 22, 2008 the Office received appellant’s request for reconsideration,
contending that Dr. Holladay did not conduct a thorough examination. Appellant argued that he
had greater impairment. On September 7, 2007 Dr. R. Paul Tucker, a treating physician,
diagnosed low back pain and pain in the left foot and ankle. A February 26, 2002 progress note
from Dr. Yeshwar P. Reddy, an attending Board-certified physiatrist, diagnosed cervical
radiculopathy and bilateral L-4 radiculopathy with advanced degenerative changes at L4-5, L3-4
and L5-S1. Notes dated November 16, 2006 and January 4, 2007 from Dr. C.C. Alkire, a
treating physician, regarded the upper extremity and back pain. An April 21, 2005 magnetic
resonance imaging (MRI) scans of the cervical spine; and a medication flow sheet for appellant.
By decision dated November 7, 2008, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body.6 However, the Act does not specify the manner in which the percentage of loss shall
be determined. For consistent results and to ensure equal justice under the law to all claimants,
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

See Carol A. Smart, 57 ECAB 340 (2006). (Section 8107 of the Act authorizes the payment of schedule awards
for the loss or loss of use, of specified members or functions of the body. Such loss or loss of use is known as
permanent impairment).

3

good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
A schedule award is not payable for a member, function or organ of the body not
specified in the Act or in the implementing regulations.8 As neither the Act nor the regulations
provide for the payment of a schedule award for the permanent loss of use of the back or spine,
no claimant is entitled to such an award.9 However, as the Act makes provision for the lower
extremities, a claimant may be entitled to a schedule award for permanent impairment to a lower
extremity even though the cause of the impairment originates in the spine, if the medical
evidence establishes impairment as a result of the employment injury.10
The fifth edition of the A.M.A., Guides describes a method to be used for evaluation of
impairment due to sensory loss of the extremities. The nerves involved are to be first identified.
Under Tables 15-15 the extent of any sensory loss due to nerve impairment is to be determined,
to be followed by determination of the maximum impairment due to nerve dysfunction applying
Table 15-18 for the lower extremity. The severity of the sensory deficit is to be multiplied by the
maximum value of the relevant nerve.11
ANALYSIS -- ISSUE 1
On appeal, appellant contends that he has more than eight percent permanent impairment
of the left lower extremity. The Office accepted his claim for a herniated lumbar disc and
authorized surgery for a L4-5 laminectomy and discectomy, which was performed on
January 5, 1996.
Appellant submitted impairment ratings dated July 7 and October 31, 2007 from
Dr. Rutledge, who diagnosed herniated lumbar nucleus pulposus, left leg radiculopathy and
lumbar degenerative joint disease. On July 7, 2007 Dr. Rutledge rated 28 percent impairment to
the whole person for Diagnosis-Related Estimate Lumbar Category V, based on Table 15-3 at
page 384 of Chapter 15 of the fifth edition of the A.M.A., Guides. His impairment rating for
appellant was based on impairment of the whole person to the lumbar spine. Under the Act, a
schedule award is not payable for the loss or loss of use of any member of the body or function
that is not specifically identified in section 8107 of the Act or its implementing regulations.12
The spine or back is specifically excluded from coverage of the schedule award provisions of the

7

See id.; P.C., 58 ECAB ___ (Docket No. 07-410, issued May 31, 2007); Jacqueline S. Harris, 54 ECAB
139 (2002).
8

W.C., 59 ECAB ___ (Docket No. 07-2257, issued March 5, 2008); Anna V. Burke, 57 ECAB 521 (2006).

9

D.N., 59 ECAB ___ (Docket No. 07-1940, issued June 17, 2008).

10

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008).

11

A.M.A., Guides 423

12

See Leroy M. Terska, 53 ECAB 247 (2001).

4

Act.13 Although a schedule award may not be issued for an impairment to the spine, an award
may be payable for permanent impairment of the lower extremities that is due to an employmentrelated back condition.14 The table relied upon by Dr. Rutledge provides for an impairment
based on the whole person. However, the Act does not provide for a schedule award based on
permanent impairment of the whole person.15 Therefore, Dr. Rutledge’s July 7, 2007
impairment rating is not based on the protocols adopted by the Office pertaining to the back or
spine. It is insufficient to determine whether appellant has any impairment of his lower
extremities causally related to his accepted lumbar spine conditions.16
In an October 31, 2007 report, Dr. Rutledge opined that appellant’s lumbar injury caused
significant lower extremity sensory and motor impairments. Citing Table 17-37, page 552 he
concluded that appellant had a 42 percent right lower extremity impairment based upon the
peroneal nerve motor deficit and 5 percent impairment for a sensory deficit. Dr. Rutledge noted
12 percent left lower extremity impairment due to the sciatic nerve sensory impairment and a
5 percent impairment due to sensory deficits of the lateral sural distribution resulting in a total
left lower extremity impairment of 17 percent. Using the Combined Values Chart, he concluded
that appellant had total bilateral lower extremity impairment of 56 percent. While Dr. Rutledge
generally referenced Table 17-37, page 552 of the A.M.A., which is used for rating impairments
for peripheral nerve deficits, his report fails to identify any specific nerve causing motor or
sensory deficit due to the accepted conditions. The report offered no basis on which to rate
impairment under the A.M.A., Guides.17
In contrast, Dr. Holladay, the second opinion physician, provided an impairment rating
based on a proper application of the A.M.A., Guides. The Office properly relied on
Dr. Holladay’s findings as the basis for the March 26, 2008 schedule award. Dr. Rutherford
applied Tables 15-15, 15-16 and 15-18 of the A.M.A., Guides to note motor and sensory loss. A
maximum of five percent impairment is provided for sensory deficit or pain in the distribution of
the S-1 spinal nerve root under Table 15-18 of the A.M.A., Guides.18 Dr. Holladay advised that
appellant was classified as Grade 3 of (30 percent) sensory deficit under Table 15-15.19
Impairment due to sensory loss was calculated as 2 percent impairment for the left lower
extremity or leg by multiplying the 30 percent grade with the 5 percent maximum allowed for the
S-1 nerve. They calculated that appellant had a 37 percent impairment of the left leg for loss of
13

5 U.S.C. § 8101(19); see also Vanessa Young, 55 ECAB 575 (2004).

14

Vanessa Young, supra note 13; Gordon G. McNeill, 42 ECAB 140 (1990).

15

Tania R. Keka, 55 ECAB 354 (2004); Guiseppe Aversa, 55 ECAB 164 (2003).

16

Guiseppe Aversa, supra note 15 (the Board found that a physician improperly used Chapter 15 in evaluating
lower extremity impairment caused by a spinal injury).
17

Before the A.M.A., Guides can be utilized, the claimant’s physician most provide a description of impairment
including loss in degrees of range of motion and the decrease in strength or disturbance of sensation. See Peter C.
Bilkind, 55 ECAB 580 (2005).
18

Table 15-18, page 424.

19

Table 15-15, page 424.

5

strength in the distribution of the L-5 spinal nerve root under Table 15-18 of the A.M.A., Guides.
Both Dr. Holladay and the Office medical adviser further calculated that he had a maximum
power and motor deficit of 15 percent of the left leg, a Grade 4 pain in the distribution of the L-5
spinal nerve root under Table 15-16.20 He calculated 6 percent impairment for the left lower
extremity or leg due to power and motor deficits when multiplying the 15 percent grade by the
37 percent maximum allowed for the L-5 nerve. Dr. Holladay and the medical adviser properly
utilized the Combined Values Chart of the A.M.A., Guides in reaching an impairment rating of
eight percent for the left lower extremity. This evaluation conforms to the A.M.A., Guides and
establishes that appellant has no more than an eight percent impairment of the left lower
extremity.
The impairment ratings provided by Dr. Holladay and the Office medical adviser
conform to the A.M.A., Guides and their respective findings constitutes the weight of the
medical evidence.21 Appellant has not submitted any probative medical evidence indicating that
he has greater than an eight percent impairment of the left lower extremity. The report of
Dr. Rutledge is not of sufficient probative value to create a conflict for the reasons noted above.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,22
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.23 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.24 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.25
ANALYSIS -- ISSUE 2
Appellant’s October 22, 2008 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law. He
generally alleged that Dr. Holladay’s report was deficient. While a reopening of a case may be
predicated solely on a legal premise not previously considered, such reopening is not required

20

Table 15-16, page 424.

21

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

22

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
23

20 C.F.R. § 10.606(b)(1)-(2). See C.N., 60 ECAB ___ (Docket No. 08-1569, issued December 9, 2008).

24

Id. at § 10.607(a). See A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

25

R.M., 59 ECAB ___ (Docket No. 08-734, issued September 5, 2008).

6

where the legal contention does not have a reasonable color of validity.26 Because appellant did
not provide any support for his allegation regarding the deficiencies of Dr. Holladay’s
examination, the Board finds that these arguments do not have reasonable color of validity.27
Additionally, he did not advance a relevant legal argument not previously considered by the
Office. Therefore, appellant is not entitled to a review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(2).28
Appellant also failed to satisfy the third requirement under section 10.606(b)(2). He did
not submit any relevant and pertinent new evidence with his undated request which was received
by the Office on October 22, 2008. Dr. Rutledge’s October 31, 2008 impairment rating was
already part of the record and considered by the Office. As such, this evidence does not
constitute relevant and pertinent new evidence not previously considered by the Office.29
Appellant also submitted a September 7, 2007 progress note from Dr. Tucker, a treating
physician, who diagnosed low back pain and pain in the left foot and ankle; a February 26, 2002
progress note from Dr. Reddy, an attending Board-certified physiatrist, diagnosing cervical
radiculopathy and bilateral L-4 radiculopathy with advanced degenerative changes at L4-5, L3-4
and L5-S1; progress notes for November 16, 2006 and January 4, 2007 from Dr. Alkire, a
treating physician, regarding upper extremity and back pain; an April 21, 2005 MRI scan of the
cervical spine; and a medication flow sheet for appellant. However, the submission of these
reports does not require reopening of appellant’s claim for merit review because they are not
relevant to the main issues of the present case, which is whether he has established that he has
more than an eight percent impairment of his left lower extremity.30 None of this evidence
provides an impairment rating for appellant’s lower extremities and, thus is irrelevant to the issue
in question.31
Consequently, appellant is not entitled to a review of the merits of his claim based on the
third requirement under section 10.606(b)(2).32 As he was not entitled to a review of the merits
of his claim pursuant to any of the three requirements under section 10.606(b)(2), the Board
finds that the Office properly denied the October 22, 2008 request for reconsideration.

26

M.E., 58 ECAB ___ (Docket 07-1189, issued September 20, 2007).

27

See Jennifer A. Guillary, 57 ECAB 485 (2006).

28

20 C.F.R. § 10.606(b)(2)(i) and (ii).

29

Submitting additional evidence that repeats or duplicates information already in the record does not constitute a
basis for reopening a claim. R.M., 59 ECAB ___ (Docket No. 08-734, issued September 5, 2008); James W. Scott,
55 ECAB 606 (2004).
30

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007).

31

Submission of evidence which does not address the particular issue involved does not constitute a basis for
reopening a case. Patricia G. Aiken, 57 ECAB 441 (2006).
32

20 C.F.R. § 10.606(b)(2)(i)-(iii).

7

CONCLUSION
The Board finds that appellant has no more than an eight percent impairment of the left
lower extremity, for which he received a schedule award. The Board further finds that the Office
properly denied appellant’s request for further merit review of his claim pursuant to 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 7 and March 26, 2008 are affirmed.
Issued: November 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

